PRESIDING JUSTICE STOUDER, concurring in part and dissenting in part: I disagree with the majority’s decision not to follow the fourth district precedent regarding the issue of the grand jury’s power to obtain head hair samples. As in the instant case, in In re September 1981 Grand Jury (1982), 104 Ill. App. 3d 94, 432 N.E.2d 625, the fourth district court was presented with a prearrest, precharge situation. The court went through an extensive analysis of the applicable cases, including those relied on by the majority in this case. (See Schmerber v. California (1966), 384 U.S. 757, 16 L. Ed. 2d 908, 86 S. Ct. 1826; United States v. Dionisio (1973), 410 U.S. 1, 35 L. Ed. 2d 67, 93 S. Ct. 764; United States v. Mara (1973), 410 U.S. 19, 35 L. Ed. 2d 99, 93 S. Ct. 774.) The court concluded the United States Supreme Court appeared to have fashioned two exceptions to the fourth amendment protection: (1) exigent circumstances wherein destruction of the evidence is reasonably apparent, or (2) physical characteristics which may be observed by anyone without a search. The fourth district court stated, “The rule, as developed thus far, appears to be that there is no intrusion, and hence no fourth amendment protection, into an individual’s privacy when he is asked to expose to the authorities that which has been previously exposed to the public at large.” (In re September 1981 Grand Jury (1982), 104 Ill. App. 3d 94, 98, 432 N.E.2d 625, 629.) Applying the relevant case law, the court held that the taking of hair samples does not come within the public exposure exception. I agree with this analysis and see no reason to depart from this precedent. Under the doctrine of stare decisis, this court should not depart from established Illinois precedent without good reason. This is particularly true where the ground for refuting the Illinois precedent is a decision of a Federal Court of Appeals, whose decisions are not binding on this court. For these reasons I dissent from that portion of the majority’s decision dealing with the grand jury’s right to require head hair samples from individuals who have neither been arrested nor charged with a crime.